DETAILED ACTION
This is in response to application filed on September 6th, 2019 in which claims 1-22 were presented for examination, amended by preliminary amendment 9/6/19 to present claims 1-21, amended by preliminary amendment 7/18/22 to present claims 1-18, 20-26 for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 9 (Fig. 9) in the reply filed on 7/18/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim(s) 5-17, 20, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected embodiments, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/18/22.
Drawings
The drawings are objected to for the following informalities:
Clarification is requested whether Fig. 9 shows no tuck stitches based on the legend indicated in Fig. 9
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
At the outset, review is needed of each time the disclosure indicates “they can increase or decrease”, such as beginning on page 4, such as what structure/values the term “they” refers to; is “they” referring to the amount of needles? Is the recitation referring to a movement of needles moving upwards and downwards?  Is the recitation referring to a size of the upper?
See also page 7 which seems to indicate that the second group of needles can be increased or decreased, but is unclear what structure/value is increasing/decreasing or if it is referring to a moving direction of the needles
See also page 8 referring to second group of needles
See also page 8 referring to needles of the first and second group
See also page 9 “needles of the first and second group”
See also page 9 “needles of the first group”
See also page 10 “needles of the first and second group of needles”
See also page 10 “needles of the first and of the second group of needles”
See page 10 “needles of both groups can increase or decrease”
See page 11 “further groups of needles…can increase or decrease”
Page 3 “realizationrealization” should read “realization”
Page 7 “users’ foot” should read “user’s foot”
Page 7 there is a large gap between “increasing the” and “number of needles”
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 23 “seam is substantially covered by the sole” is not found in the specification
Claim 23 “seam is substantially hidden by the sole” is not found in the specification
Claim Objections
Claim(s) 1, 3, 4 and 24 is/are objected to because of the following informalities: 
Claim 1 Line 6 before “forward rotation” delete “the” and substitute --a-- for proper antecedent basis
Claim 1 Line 9 “them” is recommended to read “the yarns” for clarity
Claim 1 Line 11 “the tip” should read “a tip” for proper antecedent basis
Claim 1 Line 11 “the axis” should read “an axis” for proper antecedent basis
Claim 3 should depend on Claim 2 for proper antecedent basis for “said third and/or said fourth group of needles” which was established in Claim 2, not Claim 1 (on which Claim 3 currently depends); Claim 3 will be interpreted as depending on Claim 2
Claim 4 should depend on Claim 2 for proper antecedent basis for “said third and/or said fourth group of needles” which was established in Claim 2, not Claim 1 (on which Claim 4 currently depends); Claim 3 will be interpreted as depending on Claim 2
Claim 24 Line 4 before “resistance” delete “the” and substitute --a-- for proper antecedent basis
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim(s) 23 and 25 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically:
Claim 23 “seam is substantially covered” is considered new matter, especially in light of the lack of specification antecedent basis as objected above.  Specification page 3 seems to indicate that the upper is “to remain totally covered by the [sole]”, and again on page 12 “seam 90 will be totally hidden and covered by the sole”.  Nowhere in the original disclosure has support been found for the recitation “seam is substantially covered.”  Inasmuch as the original disclosure did not provide a specific definition for the term “substantially” (for example, such as a range), the recitation “substantially covered” can include new matter compared to “totally covered.”  As such, Claim 23 contains new matter, and is recommended to read “seam is covered” instead.
Similarly, Claim 25 “seam is substantially hidden” is considered new matter, especially in light of the lack of specification antecedent basis as objected above.  Specification page 3 seems to indicate that the upper is “to remain totally covered by the [sole]”, and again on page 12 “seam 90 will be totally hidden and covered by the sole”.  Nowhere in the original disclosure has support been found for the recitation “seam is substantially hidden.”  Inasmuch as the original disclosure did not provide a specific definition for the term “substantially” (for example, such as a range), the recitation “substantially hidden” can include new matter compared to “totally hidden.”  As such, Claim 25 contains new matter, and is recommended to read “seam is hidden” instead.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-4, 18, 23-26 is/are rejected under U.S.C. 112(b).
The term “alternately using said at least first and second group of needles in said at least forward rotation” in Claim 1 Lines 7-8 is unclear and therefore renders the claim indefinite.  Specification recites “said at least first and second group of needles being used alternatively in said at least forward rotation” which does not help clarify the following: 1) Assuming “alternately using” means “using…in an alternating manner”, it is unclear whether it is referring the use in an alternating manner is referring to the needles or to the forward rotation.  Does it mean using first needles, then second needles, then first needles, such use being an alternating manner, or does it mean using first and second needles in at least a forward rotation, then in another direction (ex. return) rotation, then a forward rotation, such use being an alternating manner between directions?  As such, it is further unclear if applicant is positively claiming the return rotation in this limitation.  2) “using said at least first and second group of needles” currently can read “using only these at least needles”.  However, it is unclear if this is antecedent basis with Claim 1 Line 3 was improperly made, and should instead mean “using at least these needles”, and therefore read “using at least said first and second group of needles”; 3) especially in light of the lack of clarity with the term “alternately”, it is unclear if “said at least forward rotation” should read “at least said forward rotation” (if return rotation is also claimed) or merely “said forward rotation” (which would have proper antecedent basis with Claim 1 Line 6 “at least during…forward rotation”).  For purposes of applying art and providing rejections: item 1) will be interpreted as alternating between using the first needles and the second needles; item 2) will be interpreted as “using at least said first and second group of needles”; item 3) will be interpreted as written where it can be during a single forward rotation, a single return rotation, and a single forward rotation.
	The term “using said at least first and second group of needles…to knit several yarns together” in Claim 1 Lines 7-8 is further unclear and therefore renders the claim indefinite.  Especially in light of the aforementioned lack of clarity with “said at least first and second group of needles”, it is unclear whether this recitation is interpreted as “the first and second group of needles alone can knit more than two yarns together” or if should read “using at least said first and second group of needles…to knit several yarns together” and therefore mean several yarns are knit together by only the first/second group of needles or using more than only the first/second group of needles.  For purposes of applying art and providing rejections, this recitation will be interpreted as “using at least said first and second group of needles…to knit several yarns together.”
The term “said first and second group of needles…realizing at least one opening for arranging a seam of the tip of the upper aligned with the axis of a sole to which said upper is to be anchored, since they can increase or decrease at each change of direction of said needle-bearing cylinder” in Claim 1 Lines 10-13 is unclear and therefore renders the claim indefinite.  Claim 1 is a process claim, and therefore the body of the claim should be written in steps beginning with gerund terms.  Relatedly, at the outset, it is unclear which parts of Lines 10-13 are positively claimed method steps and resulting structure from the method steps.  1) Claim 10-12 seem to potentially be interpreted “realizing at least one opening using said first and second group of needles.”  However, it is unclear whether the seam is positively made as part of the process, whether the alignment is positively performed as a step in the process, whether the sole is positively claimed since the preamble is not to a shoe but merely an upper, what method step introduced the sole to the upper (ex. aligning), and whether anchoring is positively performed as a step in the process.  It is unclear whether there are method steps missing (ex. realizing at least one opening, arranging a seam, providing a sole, aligning the seam with the sole, anchoring the sole and the upper); 2) the term “since” is unclear and also renders the claim indefinite as it seems to indicate that as long as “they can increase or decrease, etc”, the recitations of Lines 10-12 are met in a cause-and-effect, almost functional recitation.  3) Relatedly, the term “can” is unclear and renders the method claim indefinite; Pertaining to items 2) and 3), since Claim 1 is a method claim, it is unclear whether the recitation should have read “wherein [they] increase or decrease”, instead of the potential “can” or cause-and-effect “since”.  4) The term “they” is unclear and renders the claim indefinite, wherein similar recitations as indicated in the specification objection section above do not assist to clarify; is “they” referring to the amount of needles? Is the recitation to the needles, and therefore the lack of clarity is instead with “increase or decrease”, wherein “increase or decrease” is referring to a movement of needles moving upwards and downwards?  Is the recitation referring to a size of the upper?  Based on the elected Fig. 9 embodiment, is it referring to the size of the seam which is not claimed?  For purposes of applying art and providing rejections, Claim 1 Lines 10-13 will be interpreted as met as long as the first and second group of needles form the upper and form at least one opening, wherein the upper has a seam at the tip of the upper that aligns with a sole axis, wherein a sole is anchored to an upper, wherein the first and second group of needles form the upper by forward/return rotation (each change of direction of said needle-bearing cylinder), wherein the cylinder is on a machine that allows varying numbers of needles to be in use (increase or decrease) but is not necessarily claiming that the number of needles are varying during formation.
	The term “the return rotation” in Claim 2 Line 3 lacks clear antecedent basis and therefore renders the claim indefinite.  Especially in light of the lack of clarity in Claim 2, it is unclear if Claim 2’s current antecedent basis is based on Claim 1 already positively claiming “return rotation” or if Claim 2 should read “a return rotation.”  If a return cycle is established in Claim 1, is Claim 2’s return rotation in the same return cycle or a different return cycle?  For purposes of applying art and providing rejection, Claim 2 will be interpreted as a same return cycle.
	The term “said at least one third and fourth group of needles being used alternatively in said return rotation” in Claim 2 Lines 7-8 is unclear and therefore renders the claim indefinite for reasons similarly aforementioned for Claim 1: 1) is the use in an alternating manner referring to the needles or to the return rotation?  Does it mean using third needles, then fourth needles, then third needles, such use being an alternating manner, or does it mean using third and fourth needles in a return rotation, then in another direction (ex. forward) rotation, then a return rotation, such use being an alternating manner between directions?  2) Is the term “one” before “third and fourth” inadvertent and therefore Line 7 is not claiming more than one group of “third group” and more than one group of “fourth group”?  3) Is the recitation meant to read “at least said third and fourth group of needles”?  For purposes of applying art and providing rejections: item 1) will be interpreted using third needles, then fourth needles, then third needles, etc; item 2) will be interpreted “one” was inadvertent; item 3) will be interpreted “at least said  third and fourth group of needles”.
	The term “identical” in Claim 3 Line 2 is unclear and therefore renders the claim indefinite.  Specification merely provides antecedent basis for the term but provides no details as to what characteristics are being considered or compared to constitute “identical.” 
The term “different” in Claim 4 Line 2 is unclear and therefore renders the claim indefinite.  Specification merely provides antecedent basis for the term but provides no details as to what characteristics are being considered or compared to constitute “different.” 
The term “A process” in the preamble of Claim 18 Line 1 in contrast with the body of the claim is unclear and therefore renders the claim indefinite.  The body of the claim does not seem to contain any method steps.  It is unclear whether the method steps are missing in Claim 18 or if applicant intended for Claim 18 to be a product claim.   Examiner notes that should Claim 18 be a product claim that restriction by original presentation of method claims may be appropriate.  For purposes of applying art and providing rejections, Claim 18 will be interpreted as a method claim.
The term “when said upper is connected to the sole” in Claim 24 is unclear and therefore renders the claim indefinite.  Similarly as aforementioned, Claim 24 is a method claim, and therefore it is unclear why Claim 23 utilizes the term “when” for a potential condition.  Especially as Claim 24 depends on Claim 1 and it is unclear whether Claim 1 positively claims the sole, where Claim 23 seems to indicate that the connection between upper and sole is not positive and constant, it is further unclear how to interpret Claim 24 in terms of positive structure.  For purposes of applying art and providing rejections, Claim 24 will be interpreted as though there was a step positively connecting the upper and the sole, wherein the seam is covered by the sole.
Claim 24 recites the limitation "the knitted item" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.   Especially in light of the lack of antecedent basis, it is unclear how the term should be interpreted in relation to the upper, or even the term “they” in Claim 1, on which Claim 24 depends.  For purposes of applying art and providing rejections, Claim 24 will be interpreted as the upper.
The term “when said upper is connected to a sole” in Claim 25 is unclear and therefore renders the claim indefinite.  Similarly as aforementioned, Claim 25 is a method claim, and therefore it is unclear why Claim 25 utilizes the term “when” for a potential condition.  Claim 25 seems to indicate that the connection between upper and sole is not positive and constant but is within a method claim; as such, it is further unclear how to interpret Claim 25 in terms of positive structure related to a process.  For purposes of applying art and providing rejections, Claim 25 will be interpreted as though there was a step positively connecting the upper and the sole, wherein the seam is hidden by the sole.
The term “said at least one third and fourth group of needles being used alternatively in said return rotation” in Claim 26 Lines 6-8 is unclear and therefore renders the claim indefinite for reasons similarly aforementioned: 1) is the use in an alternating manner referring to the needles or to the return rotation?  Does it mean using third needles, then fourth needles, then third needles, such use being an alternating manner, or does it mean using third and fourth needles in a return rotation, then in another direction (ex. forward) rotation, then a return rotation, such use being an alternating manner between directions?  2) Is the term “one” before “third and fourth” inadvertent and therefore Line 7 is not claiming more than one group of “third group” and more than one group of “fourth group”?  3) Is the recitation meant to read “at least said third and fourth group of needles”?  For purposes of applying art and providing rejections: item 1) will be interpreted using third needles, then fourth needles, then third needles, etc; item 2) will be interpreted “one” was inadvertent; item 3) will be interpreted “at least said  third and fourth group of needles”.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 18, 23-26, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dua et al (USPN 7347011), herein Dua, in view of Clarke (USPN 2370449).
Regarding Claim 1, Dua teaches a process for realizing an upper for shoes (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02); for structure indicating method, see Fig. 8; Col. 8 Lines 12-13) comprising the steps of:
using at least a first and a second group of needles of a needle-bearing cylinder of a circular knitting machine (Col. 7 Lines 11, 17-22, 25-27; see extrinsic evidence Abedin et al NPL; where a circular knitting machine has a cylinder of at least an inch, and therefore at least 16 needles; as such, there is at least four needles indicating a first/second group of needles, with two needles in each group).

Dua at least suggests each needle of said first group and of said second group of needles being used in a tuck-stitch or loop position and/or in a plain drop stitch position and/or in a missed or bridle stitch position at least during the forward rotation of said needle-bearing cylinder (inasmuch as it is a circular knitting machine, it knits in at least a forward rotation; as for each needle being used at least during a single forward rotation-- it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Figs. 5 and 8 shows at least one course on one side of the seam 51 being at least ¼ of an inch, such as at the toe or heel, especially in light of Col. 7 Lines 21-22 a fabric diameter of at least 10 inches; it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that, based on Col. 7 Lines 25-27 indicating at least 16 needles/inch of cylinder, there are up to 4 needles utilized actively or inactively in that ¼ inch course section, such as at the toe or heel; as such, the two needles each of the first/second group were utilized to knit the ¼ inch course section when the single forward rotation formed the ¼ inch course; wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that, inasmuch as the machine knits, the machine forms loops with needles, and therefore each needle, active or inactive, is in a loop position/status),
using said at least first and second group of needles in said at least forward rotation of said needle-bearing cylinder so as to knit several yarns together without having to continuously cut them (there is at least 1 yarn per feed, and based on Col. 7 Lines 21-22, 25-27, at least first and second group of needles would be utilized to knit and therefore be knitting several yarns, at least one yarn per needle; wherein the disclosure does not indicate cutting during knitting),
said first and second group of needles, during the formation of said upper, realizing at least one opening for arranging a seam of the tip of the upper aligned with the axis of a sole to which said upper is to be anchored (see Figs. 5 and 8 for opening and seam; see Figs. 5 and 8 where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that there is at least one section at the seam being at least ¼ inches and therefore being made by the first/second group of needles; Col. 5 Lines 35-36; Col. 7 Lines 11, 17-18; Col. 5 Lines 48-51; for anchored to sole--see Fig. 1; Col. 4 Lines 41-42; Col. 4 Lines 52-54; inasmuch as the sole is anchored to the upper, the seam at opening of the tip of the upper is arranged and aligned with an axis of the sole).

Dua does not explicitly teach alternately using said at least first and second group of needles in said at least forward rotation,
they can increase or decrease at each change of direction of said needle-bearing cylinder (as best understood, to mean a varying number of needles to be in use during reciprocal knitting).
However, Dua teaches a tubular fabric made by circular knitting machine (see Fig. 9; Col. 7 Lines 11, 17-18; Col. 7 Lines 41-44; Col. 8 Lines 8-9).

Clarke teaches they can increase or decrease at each change of direction of said needle-bearing cylinder for a tubular fabric made by circular knitting machine (see Figs. 4, 5, 12, 18; see Claim 17 page 8 Col. 1 Lines 66, 70-71 for tubular/cylindrical upper; for change of direction--page 3 Col. 1 Lines 16-19, where this also indicates alternately using; for increase or decrease--page 3 Col. 2 Lines 26-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dua’s first and second group of needles to increase or decrease at each change of direction (reciprocally knit) as taught by Clarke as it is a known method of knitting a tubular/cylindrical upper, especially at areas of toe/heel, which is included in the area knit by the first and second group of needles in Dua as the opening/seam extends to those areas and those areas are at least ¼ of an inch.

As such, modified Dua teaches alternately using said at least first and second group of needles in said at least forward rotation of said needle-bearing cylinder so as to knit several yarns together without having to continuously cut them (for alternately-- Dua already taught that the two needles each of the first/second group were utilized to knit the ¼ inch course section at the toe or heel in a single forward rotation; Clarke teaches that the first/second group of needles would be utilized alternately in the forward-return-forward rotations of reciprocal knitting; inasmuch as Clarke teaches reciprocal at the toe or heel, Dua showing that the toe or heel has more than one course of ¼ inch section, the first/second group of needles are used alternately in the at least forward rotation/reciprocal motion).
Regarding Claim 2, modified Dua teaches all the claimed limitations as discussed above in Claim 1.
Dua does not explicitly teach using, during the return rotation of said needle-bearing cylinder at least a third and a fourth group of needles (as best understood, return rotation needing to be the same return cycle as established Claim 1, such as in the second course of ¼ inch section in the toe or heel instead of first/second group for the toe and third/fourth group for the heel),
each needle of said third group and of said fourth group of needles being used in said tuck-stitch or loop position and/or in said plain drop stitch position and/or in said missed or bridle stitch position,
wherein said at least one third and fourth group of needles being used alternatively in said return rotation of said needle-bearing cylinder.
However, the rejection of Claim 1 already established that there is more than one course of at least ¼ inch during reciprocal knitting (and therefore up to another 4 needles utilized in another course).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dua to utilize at least a third/fourth group of needles (for example: needles A,B,C,D, wherein the third group is needles A,C and fourth group is needles B, D) in a single return rotation for the second course of at least ¼ inch during the reciprocal knitting based on the desired section size to be made depending on the size of the wearer or the desired size of the product, especially as it is a known method in the art.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Dua teaches each needle of said third group and of said fourth group of needles being used in said tuck-stitch or loop position and/or in said plain drop stitch position and/or in said missed or bridle stitch position (wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that, inasmuch as the machine knits, the machine forms loops with needles, and therefore each needle, active or inactive, is in a loop position/status),
wherein said at least one third and fourth group of needles being used alternatively in said return rotation of said needle-bearing cylinder (inasmuch as the four needles would be utilized in the return rotation but are spaced every other as A,C and B,D, one of the third group and one of the fourth group is used alternatively, and therefore third and fourth group of needles are used alternatively, wherein the claim does not require that all of the needles within a group are used during a single alternating).
Regarding Claim 3, modified Dua teaches all the claimed limitations as discussed above in Claim 1.
Dua further teaches wherein said first group of needles and/or said second group of needles are respectively identical to said third and/or said fourth group of needles (wherein the first/third group of needles are the same and the second/fourth group needles are the same inasmuch as they are all needles).
Regarding Claim 4, modified Dua teaches all the claimed limitations as discussed above in Claim 1.
Dua further teaches wherein said first group of needles and/or said second group of needles are respectively different from said third and/or said fourth group of needles (wherein the first/third group of needles are different and the second/fourth group needles are different inasmuch as they belong to different groups).
Regarding Claim 23, modified Dua teaches all the claimed limitations as discussed above in Claim 1.
Dua further teaches wherein when said upper is connected to the sole, the seam is substantially covered by the sole (see Fig. 1 where 20 of the sole covers seam 51; Col. 5 Lines 48-51; Col. 4 Lines 41-42; Col. 4 Lines 52-54).
Regarding Claim 24, modified Dua teaches all the claimed limitations as discussed above in Claim 2.
Dua does not explicitly teach using, during the return rotation of said needle-bearing cylinder at least further groups of needles,
each needle of said further groups of needles being used in said tuck-stitch or loop position to vary the resistance of the knitted item.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dua to utilize at least further groups of needles with two needles in each (and therefore another four needles) during the same single return rotation utilizing third and fourth group of needles for the second course of at least ¼ inch during the reciprocal knitting based on the desired section size to be made depending on the size of the wearer or the desired size of the product, especially as it is a known method in the art,
as using the further groups of needles with two needles each would result in a course of at least ½ inch on one side of the seam at the toe or heel (based on Col. 7 Lines 25-27, using third/fourth/further groups of needles, totaling up to 8 needles utilized actively or inactively, would result in at least a ½ inch course section).

As such, modified Dua further teaches each needle of said further groups of needles being used in said tuck-stitch or loop position to vary the resistance of the knitted item (wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that, inasmuch as the machine knits, the machine forms loops with needles, and therefore each needle, active or inactive, is in a loop position/status; inasmuch as loops made vary the size of the upper, the resistance is varied as there is more area for a resistance force to act upon).

Regarding Claim 18, Dua teaches a process for realizing an upper for shoes (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02); for structure indicating method, see Fig. 8; Col. 8 Lines 12-13) comprising:
at least a first and a second group of needles of a needle-bearing cylinder of a circular knitting machine (Col. 7 Lines 11, 17-22, 25-27; see extrinsic evidence Abedin et al NPL; where a circular knitting machine has a cylinder of at least an inch, and therefore at least 16 needles; as such, there is at least four needles indicating a first/second group of needles, with two needles in each group).

Dua at least suggests each needle of said first group and of said second group of needles being used in a tuck stitch or loop position and/or in a plain drop stitch position and/or in a missed stitch position at least during the forward rotation of said needle-bearing cylinder (inasmuch as it is a circular knitting machine, it knits in at least a forward rotation; as for each needle being used at least during a single forward rotation-- it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Figs. 5 and 8 shows at least one course on one side of the seam 51 being at least ¼ of an inch, such as at the toe or heel, especially in light of Col. 7 Lines 21-22 a fabric diameter of at least 10 inches; it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that, based on Col. 7 Lines 25-27 indicating at least 16 needles/inch of cylinder, there are up to 4 needles utilized actively or inactively in that ¼ inch course section, such as at the toe or heel; as such, the two needles each of the first/second group were utilized to knit the ¼ inch course section when the single forward rotation formed the ¼ inch course; wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that, inasmuch as the machine knits, the machine forms loops with needles, and therefore each needle, active or inactive, is in a loop position/status),
wherein at least first and second group of needles being used in said at least forward rotation of said needle-bearing cylinder so as to knit several yarns together without having to continuously cut them (there is at least 1 yarn per feed, and based on Col. 7 Lines 21-22, 25-27, at least first and second group of needles would be utilized to knit and therefore be knitting several yarns, at least one yarn per needle; wherein the disclosure does not indicate cutting during knitting).

Dua does not explicitly teach wherein at least first and second group of needles being used alternatively in said at least forward rotation of said needle-bearing cylinder.

However, Dua teaches a tubular fabric made by circular knitting machine (see Fig. 9; Col. 7 Lines 11, 17-18; Col. 7 Lines 41-44; Col. 8 Lines 8-9).
Clarke teaches needles being used alternatively in said at least forward rotation of said needle-bearing cylinder for a tubular fabric made by circular knitting machine (see Figs. 4, 5, 12, 18; see Claim 17 page 8 Col. 1 Lines 66, 70-71 for tubular/cylindrical upper; for used alternatively/change of direction--page 3 Col. 1 Lines 16-19; for increase or decrease--page 3 Col. 2 Lines 26-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dua’s first and second group of needles to increase or decrease at each change of direction (reciprocally knit) as taught by Clarke as it is a known method of knitting a tubular/cylindrical upper, especially at areas of toe/heel, which is included in the area knit by the first and second group of needles as the opening/seam extends to those areas and those areas are at least ¼ of an inch.

As such, modified Dua teaches wherein at least first and second group of needles being used alternatively in said at least forward rotation of said needle-bearing cylinder so as to knit several yarns together without having to continuously cut them (for alternately-- modified Dua already teaches that the two needles each of the first/second group are utilized to knit the ¼ inch course section at the toe or heel in a single forward rotation; Clarke teaches that the first/second group of needles would be utilized alternately in the forward-return-forward rotations of reciprocal knitting; inasmuch as Clarke teaches reciprocal at the toe or heel, Dua showing that the toe or heel has more than one course of ¼ inch section, the first/second group of needles are used alternately in the at least forward rotation/reciprocal motion).
Regarding Claim 25, modified Dua teaches all the claimed limitations as discussed above in Claim 18.
Dua further teaches wherein when said upper is connected to a sole, a seam is substantially hidden by the sole (see Fig. 1 where 20 of the sole hides seam 51; Col. 5 Lines 48-51; Col. 4 Lines 41-42; Col. 4 Lines 52-54).
Regarding Claim 26, modified Dua teaches all the claimed limitations as discussed above in Claim 18.
Dua does not explicitly teach using, during a return rotation of said needle-bearing cylinder at least a third and a fourth group of needles,
each needle of said third group and of said fourth group of needles being used in said tuck-stitch or loop position and/or in said plain drop stitch position and/or in said missed or bridle stitch position,
wherein said at least one third and fourth group of needles being used alternatively in said return rotation of said needle-bearing cylinder.

However, the rejection of Claim 18 already established that there is more than one course of at least ¼ inch during reciprocal knitting (and therefore up to another 4 needles utilized in another course).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dua to utilize at least a third/fourth group of needles (for example: needles A,B,C,D, wherein the third group is needles A,C and fourth group is needles B, D) in a single return rotation for the second course of at least ¼ inch during the reciprocal knitting based on the desired section size to be made depending on the size of the wearer or the desired size of the product, especially as it is a known method in the art.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Dua teaches each needle of said third group and of said fourth group of needles being used in said tuck-stitch or loop position and/or in said plain drop stitch position and/or in said missed or bridle stitch position (wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that, inasmuch as the machine knits, the machine forms loops with needles, and therefore each needle, active or inactive, is in a loop position/status),
wherein said at least one third and fourth group of needles being used alternatively in said return rotation of said needle-bearing cylinder (inasmuch as the four needles would be utilized in the return rotation but are spaced every other as A,C and B,D, one of the third group and one of the fourth group is used alternatively, and therefore third and fourth group of needles are used alternatively, wherein the claim does not require that all of the needles within a group are used during a single alternating).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Wardlaw et al (USPN 11291268), Bell et al (USPN 9084449), Nishida (USPN 5345638), Rudolf (US Publication 2018/0317592) directed to seam on bottom surface of upper; Klumpp (USPN 7738991), Cross et al (USPN 9820530), Cross et al (USPN 9775401), Lawson et al (USPN 1995262) directed to seam on upper; Lonati (US Publication 2021/0324553), Kajiwara (US Publication 2021/0106098), Hoying (USPN 11166517), Bell et al (USPN 11109641) directed to newer seams on uppers; Condon (USPN 1727586) directed to sole for stocking.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GRACE HUANG/Examiner, Art Unit 3732